Quillian, Judge.
“Where after trial a motion for new trial is filed and overruled by the trial court such judgment estab*108lishes as the law of the case that the questions raised by such motion for new trial are without merit unless such judgment is enumerated as error upon appeal.” Hill v. Willis, 224 Ga. 263 (4) (161 SE2d 281); Crowley v. State, 118 Ga. App. 7. Since in the case sub judice the judgment on motion for new trial was not appealed from, the law of the case was established by the overruling of the general grounds of the motion for new trial, and hence the appellant’s enumerations of error based solely on the same issue raised by those grounds do not show reversible error.
Submitted June 4, 1968
Decided June 27, 1968.
S. Stonecypher, for appellant.
John W. Bland, Jr., for appellee.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.